Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 1 of 60 PageID #:
                                   6050




                         EXHIBIT A
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 2 of 60 PageID #:
                                   6051
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 3 of 60 PageID #:
                                   6052
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 4 of 60 PageID #:
                                   6053
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 5 of 60 PageID #:
                                   6054




                      EXHIBIT A-1
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 6 of 60 PageID #:
                                   6055
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 7 of 60 PageID #:
                                   6056
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 8 of 60 PageID #:
                                   6057




                      EXHIBIT A-2
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 9 of 60 PageID #:
                                   6058
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 10 of 60 PageID #:
                                    6059
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 11 of 60 PageID #:
                                    6060
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 12 of 60 PageID #:
                                    6061
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 13 of 60 PageID #:
                                    6062




                      EXHIBIT A-3
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 14 of 60 PageID #:
                                    6063
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 15 of 60 PageID #:
                                    6064
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 16 of 60 PageID #:
                                    6065




                      EXHIBIT A-4
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 17 of 60 PageID #:
                                    6066
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 18 of 60 PageID #:
                                    6067




                      EXHIBIT A-5
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 19 of 60 PageID #:
                                    6068
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 20 of 60 PageID #:
                                    6069




                      EXHIBIT A-6
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 21 of 60 PageID #:
                                    6070
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 22 of 60 PageID #:
                                    6071




                      EXHIBIT A-7
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 23 of 60 PageID #:
                                    6072
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 24 of 60 PageID #:
                                    6073




                      EXHIBIT A-8
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 25 of 60 PageID #:
                                    6074
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 26 of 60 PageID #:
                                    6075
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 27 of 60 PageID #:
                                    6076




                      EXHIBIT A-9
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 28 of 60 PageID #:
                                    6077
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 29 of 60 PageID #:
                                    6078
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 30 of 60 PageID #:
                                    6079




                     EXHIBIT A-10
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 31 of 60 PageID #:
                                    6080
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 32 of 60 PageID #:
                                    6081




                     EXHIBIT A-11
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 33 of 60 PageID #:
                                    6082
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 34 of 60 PageID #:
                                    6083
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 35 of 60 PageID #:
                                    6084
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 36 of 60 PageID #:
                                    6085




                     EXHIBIT A-12
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 37 of 60 PageID #:
                                    6086
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 38 of 60 PageID #:
                                    6087
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 39 of 60 PageID #:
                                    6088
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 40 of 60 PageID #:
                                    6089




                     EXHIBIT A-13
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 41 of 60 PageID #:
                                    6090
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 42 of 60 PageID #:
                                    6091
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 43 of 60 PageID #:
                                    6092
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 44 of 60 PageID #:
                                    6093
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 45 of 60 PageID #:
                                    6094




                     EXHIBIT A-14
Case 4:18-cv-00442-ALM-CMC
       Case 1:18-cv-02223-GBD-SN
                            Document
                                 Document
                                     124-2 54-1
                                            Filed Filed
                                                  03/30/20
                                                        05/22/18
                                                             Page Page
                                                                  46 of 160ofPageID
                                                                              3     #:
                                     6095




                                    EXHIBIT 1
Case 4:18-cv-00442-ALM-CMC
       Case 1:18-cv-02223-GBD-SN
                            Document
                                 Document
                                     124-2 54-1
                                            Filed Filed
                                                  03/30/20
                                                        05/22/18
                                                             Page Page
                                                                  47 of 260ofPageID
                                                                              3     #:
                                     6096
                     Capitol Investigations/ Rod Wheeler Representative Agreement
                                         6710 Oxon Hill Rd. Suite 210
                                         National Harbor, MD 20745
                                              Ph. 202.805.8001
                                            ' www.4capitol.com



     Client: Joel Rich, Mary Rich, Aaron Rich
     Case: Murder of Seth Rich
     MPO CCN#16-113-797

     Joel Rich, Mary Rich, and Aaron Rich hereinafter referred to as "Client" do hereby agree to
     retain the services of Capitol Investigations/Rod Wheeler Private Investigation Consultants,
     which maintains its offices at 6710 Oxon Hill Rd., Suite 210, National Harbor, MD. 20745, for
     consultation and information gathering on behalf of the immediate family of Seth Rich on the
     following matter:
         • Interview and investigate with regards to the official police investigation surrounding
             the death of Seth Rich. The representation shall not include media representation,
             unless otherwise permitted by the Client in writing.
         • Granted rights and privileges as that of immediate fam ily members of Seth Rich, with
             discussions with investigating agencies, i.e. Metropolitan Police Department and the FBI.

     Capitol Investigations agrees to use its best efforts to investigate the matters set forth and
     perform the services for which it ls being retained . Capitol Investigations makes no express
     warranties, assurances or guarantees with regards to the work that they will complete.
     Furthermore, the compensation payable to Capit ol Investigations by the third party pursuant t o
     this agreement are not in any way contingent upon or related to the results of the services
     performed or the information and details which are developed during the course of the
     investigation .

     Capitol Investigations will not reta in any additional clients in relation to the murder of Seth
     Rich. Capital Investigations will not perform additional services (outside the scope of this
     agreement) that are related to the murder of Seth Rich.

     This agreement shall be terminated immediately upon either party giving written notice to the
     other party.

     Client further agrees to defend, indemnify and hold Capitol Investigations and/ or its agents and
     employees harmless from any and all action, courses of action, claims, damages and demands
     of whatever type arising directly or indirectly from the services Capitol Investigations are being
     retained to perform pursuant to this agreement. The Client may, however, take actions against
     Capitol Investigations and/or its agents or employees for representations made to the media in
     violation of this agreement.



                                         Capitol Investigations, LLC
                                       6710 Oxon Hill Road, Suite 210
                                        National Harbor, MO 20745
                                              (202) 805.8001
Case 4:18-cv-00442-ALM-CMC
       Case 1:18-cv-02223-GBD-SN
                            Document
                                 Document
                                     124-2 54-1
                                            Filed Filed
                                                  03/30/20
                                                        05/22/18
                                                             Page Page
                                                                  48 of 360ofPageID
                                                                              3     #:
                                     6097
      This agreement shall be binding upon Client's heirs, devisees, legatees, administrators,
      executors, successors, and assignees.

      This agreement shall be construed and interpreted in accordance with the laws of the State of
      Maryland. If any portion of this agreement is determined to be invalid or unenforceable, the
      remainder of the agreement shall continue in full force and effect.


      All information developed and submitted by Capitol Investigations LLC and provided to Oient or
      Client's authorized representative shall be treated as stricdy confidential and not released or
      disclosed to any third party without the prior written authorization of Capitol Investigations.
      Capitol Investigations shall not release any information regarding the investigation, including
      but not limited to findings, working theories or path forward to any th ird party without prior
      authorization by Client; unless that third party is an investigating agency, i.e. Metropolitan
      Police Department and the FBI.

      Any and all compensation or fees associated with the investigation and th is agreement shall be
      paid by Mr. Ed Butowsky, the " third party," in accordance with agreements made between
      Capitol Investigations and Mr. Ed Butowsky. Should any action Involved i n the investigation
      create a fee outside of this agreement, or should Mr. Ed Butowsky fail to pay fees. the Client is
      held harmless and will not be responsible for paying any fees, including outstanding balances.

      This agreement constitutes the entire agreement between the part es w ith respect to the
      services to be provided by Capitol Investigations pursuant to this agreement. There are no
      other agreements, express, implied, written, oral or otherwise, except as expressly set forth
      herein. This agreement may only by modified in writing signed by both parties.



      Dated:

       3-/f - 17




                                        Capitol Investigations, LLC
                                      6710 Oxon Hill Road, Suite 210
                                       National arbor, MD 20745
                                             (202) 805.8001
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 49 of 60 PageID #:
                                    6098




                     EXHIBIT A-15
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 50 of 60 PageID #:
                                    6099
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 51 of 60 PageID #:
                                    6100
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 52 of 60 PageID #:
                                    6101
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 53 of 60 PageID #:
                                    6102




                     EXHIBIT A-16
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 54 of 60 PageID #:
                                    6103
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 55 of 60 PageID #:
                                    6104
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 56 of 60 PageID #:
                                    6105




                     EXHIBIT A-17
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 57 of 60 PageID #:
                                    6106
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 58 of 60 PageID #:
                                    6107
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 59 of 60 PageID #:
                                    6108
Case 4:18-cv-00442-ALM-CMC Document 124-2 Filed 03/30/20 Page 60 of 60 PageID #:
                                    6109
